          Case 8:20-cv-00582-GLS Document 1 Filed 03/03/20 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)


 JOSE CLEMENTE MACHUCA
 c/o 519 H Street NW
 Washington, DC 20001
 (Montgomery County)

        Plaintiff,

 v.                                                         Civil Action No. __________________
 MJEJ CORPORATION
 d/b/a MI LA CAY
 2407-2409 University Boulevard
 Wheaton, MD 20902
 (Montgomery County)

 MICHAEL MINH UNG
 2672 Winter Morning Way
 Olney, MD 20832
 (Montgomery County)

 RICHARD HANG HUYNH
 13517 Stockbridge Court
 Silver Spring, MD 20906
 (Montgomery County)

        Defendants.


                                        COMPLAINT

1.     While Plaintiff worked at Mi La Cay, a Vietnamese restaurant located in downtown

Wheaton, Maryland, Defendants paid him a flat semimonthly salary that denied him minimum

and overtime wages.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay mini-

mum and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq.; the Maryland Wage and Hour Law (“MWHL”), Md. Code, Lab. & Empl. Art., § 3-
             Case 8:20-cv-00582-GLS Document 1 Filed 03/03/20 Page 2 of 9



401 et seq.; and the Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code, Lab.

& Empl. Art., § 3-501 et seq.

                                      Jurisdiction and Venue

3.       Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C.§ 1367 (supplemental jurisdiction).

4.       Venue is proper pursuant to 28 U.S.C. § 1391(b) and Local Rule 501(4) because a major-

ity of the Maryland parties reside in this district and division, or because a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in this district and division.

                                               Parties

5.       Plaintiff Jose Clemente Machuca is an adult resident of Montgomery County, Maryland.

6.       Defendant MJEJ Corporation is a Maryland corporate entity. It does business as Mi La

Cay. Its principal place of business is located at 2407-2409 University Boulevard, Wheaton, MD

20902. Its resident agent for service of process is Michael Ung, 800 Gabel Street, Silver Spring,

MD 20901.

7.       Defendant Michael Minh Ung is an adult resident of Maryland. He resides at 2672 Win-

ter Morning Way, Olney, MD 20832. He is an owner and officer of Defendant MJEJ Corpora-

tion. He exercises control over the operations of MJEJ Corporation — including its pay prac-

tices.

8.       Defendant Richard Hang Huynh is an adult resident of Maryland. He resides at 13517

Stockbridge Court, Silver Spring, MD 20906. He is an owner and officer of Defendant MJEJ

Corporation. He exercises control over the operations of MJEJ Corporation — including its pay

practices.




                                                  2
            Case 8:20-cv-00582-GLS Document 1 Filed 03/03/20 Page 3 of 9



                                          Factual Allegations
9.     Defendants own and operate the restaurant Mi La Cay, located at 2407-2409 University

Boulevard, Wheaton, MD 20902.

10.    Plaintiff worked at Mi La Cay from approximately April 4, 2019 through March 1, 2020.

11.    Plaintiff worked at Mi La Cay as a kitchen laborer.

12.    Plaintiff’s job duties at Mi La Cay primarily consisted of preparing and cooking food,

washing dishes, and cleaning the restaurant.

13.    At all relevant times, Plaintiff typically and customarily worked six days per week.

14.    At all relevant times, Plaintiff typically and customarily worked Friday through Wednes-

day.

15.    At all relevant times, Plaintiff typically and customarily worked approximately seventy-

two hours per week.

16.    At all relevant times, Mi La Cay typically and customarily opened for customers at 10:00

a.m. on each day of the week.

17.    At all relevant times, Plaintiff typically and customarily started work at 9:15 a.m., or ap-

proximately forty-five minutes prior to the restaurant’s opening.

18.    At all relevant times, Mi La Cay typically and customarily closed at 8:30 p.m. (Sunday

through Thursday) or at 9:30 p.m. (Friday and Saturday).

19.    At all relevant times, Plaintiff typically and customarily worked until 9:00 p.m. (Sunday

through Wednesday) and until 10:00 p.m. (Friday and Saturday), or until approximately thirty

minutes after the restaurant’s closing.

20.    At all relevant times, Defendants paid Plaintiff a salary.

21.    At all relevant times, Defendants paid Plaintiff a semimonthly salary of approximately

$1,100.00


                                                  3
            Case 8:20-cv-00582-GLS Document 1 Filed 03/03/20 Page 4 of 9



22.      At all relevant times, Defendants paid Plaintiff an effective hourly rate of approximately

$7.05.

23.      At all relevant times, Plaintiff worked more than forty hours per workweek for Defend-

ants.

24.      Defendants paid Plaintiff the same effective hourly rate across all hours worked.

25.      Defendants did not pay Plaintiff overtime wages — or one and one-half times his regular

hourly rate for hours worked in excess of forty in a workweek.

26.      In addition to not paying overtime wages, Defendants did not pay Plaintiff the applicable

federal, Maryland, and Montgomery County minimum wage rates.

27.      The FLSA requires that employers pay non-exempt employees at least $7.25 per hour. 29

U.S.C. § 206(a)(1).

28.      The MWHL required that employers pay non-exempt employees at least $10.10 per hour

from July 1, 2018 through December 31, 2020, and $11.00 per hour from January 1, 2020

through the present. Md. Code, Lab. & Empl. Art. § 3-413.

29.      The Montgomery County minimum wage was $12.00 per hour from July 1, 2018 through

June 30, 2019, and $12.50 per hour from July 1, 2019 through the present. Montgomery County

Code, § 27-68.

30.      For Plaintiff’s work in the three years preceding the filing of this Complaint, Defendants

owe him approximately $27,860.80 in minimum and overtime wages (excluding liquidated dam-

ages).

31.      At all relevant times, Defendants paid Plaintiff partly in cash and partly by check.

32.      Defendants Michael Minh Ung hired, or participated in the decision to hire, Plaintiff.

33.      Defendant Michael Minh Ung set Plaintiff’s work schedule.




                                                  4
          Case 8:20-cv-00582-GLS Document 1 Filed 03/03/20 Page 5 of 9



34.    Defendant Michael Minh Ung set Plaintiff’s salary.

35.    Defendant Michael Minh Ung signed Plaintiff’s paychecks.

36.    Defendant Michael Minh Ung handed Plaintiff his semimonthly pay.

37.    Defendant Richard Hang Huynh hired, or participated in the decision to hire, Plaintiff.

38.    Defendant Richard Hang Huynh supervised Plaintiff.

39.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

40.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

41.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

42.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

43.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times his regular rate for all hours worked in excess of forty hours in any

one workweek.

44.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff the applicable federal, Maryland, and Montgomery County minimum wage rates.

45.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to him.

46.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

47.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

48.    At all relevant times, Defendants had two or more employees who handled food products,

such as beef, pork, and vegetables, that had been raised or grown outside of Maryland.




                                                 5
           Case 8:20-cv-00582-GLS Document 1 Filed 03/03/20 Page 6 of 9



                                             COUNT I
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE FLSA
49.     Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

50.     Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

51.     The FLSA requires that employers pay non-exempt employees at least $7.25 per hour. 29

U.S.C. § 206(a)(1).

52.     The FLSA permits states to set a minimum wage higher than that provided for by the

FLSA. 29 U.S.C. § 218.

53.     The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

54.     Defendants violated the FLSA by knowingly failing to pay Plaintiff the required mini-

mum wage.

55.     Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

56.     Defendants’ violations of the FLSA were willful.

57.     For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an equal amount as liquidated damages, reasonable attorney’s

fees and expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                            COUNT II
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE MWHL
58.     Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.



                                                   6
           Case 8:20-cv-00582-GLS Document 1 Filed 03/03/20 Page 7 of 9



59.     Each defendant was an “employer” of Plaintiff within the meaning of the MWHL. Md.

Code, Lab. & Empl. Art. § 3-401(b).

60.     The MWHL required that employers pay non-exempt employees at least $10.10 per hour

from July 1, 2018 through December 31, 2020, and $11.00 per hour from January 1, 2020

through the present. Md. Code, Lab. & Empl. Art. § 3-413.

61.     The MWHL requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. Md.

Code, Lab. & Empl. Art., §§ 3-415 and 3-420.

62.     Defendants violated the MWHL by knowingly failing to pay the required minimum wage

to Plaintiff.

63.     Defendants violated the MWHL by knowingly failing to pay Plaintiff one and one-half

times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

64.     Defendants’ violations of the MWHL were willful.

65.     For Defendants’ violations of the MWHL, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an equal amount as liquidated damages, reasonable attorney’s

fees and expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                            COUNT III
                     FAILURE TO PAY WAGES UNDER THE MWPCL

66.     Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

67.     Each defendant was an “employer” of Plaintiff within the meaning of the MWPCL. Md.

Code, Lab. & Empl. Art. § 3-501(b).

68.     The MWPCL requires employers to pay an employee whose employment terminates all

wages due on or before the day on which the employee would have been paid the wages if the

employment had not been terminated. Md. Code, Lab. & Empl. Art. § 3-505(a).


                                                   7
            Case 8:20-cv-00582-GLS Document 1 Filed 03/03/20 Page 8 of 9



69.    The MWPCL requires employers to timely pay an employee on regular pay days. Md.

Code, Lab. & Empl. Art. § 3-502.

70.    The “wages” required to be timely paid by the MWPCL include minimum and overtime

wages. Md. Code, Lab. & Empl. Art. § 3-501(c)(2). See also Peters v. Early Healthcare Giver,

Inc., 439 Md. 646, 654 (Md. 2014).

71.    Defendants violated the MWPCL by knowingly failing to timely pay to Plaintiff all

wages due, including minimum and overtime wages.

72.    Defendants’ violations MWPCL were willful.

73.    For Defendants’ violations of the MWPCL, Defendants are liable to Plaintiff for three

times the amount of unpaid wages, reasonable attorney’s fees and expenses, interest, court costs,

and any other relief deemed appropriate by the Court.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $88,327.40, and grant

the following relief:

       a.        Award Plaintiff $83,582.40, consisting of the following overlapping elements:

               i.       unpaid federal minimum and overtime wages, plus an equal amount as liq-

                        uidated damages, pursuant to the FLSA, 29 U.S.C. § 216;

             ii.        unpaid Maryland minimum and overtime wages, plus an equal amount as

                        liquidated damages, pursuant to the MWHL, Md. Code, Lab. & Empl.

                        Art., § 3-427;

             iii.       three times the amount of unpaid wages, pursuant to the MWPCL, Md.

                        Code, Lab. & Empl. Art., 3-507.2;




                                                 8
          Case 8:20-cv-00582-GLS Document 1 Filed 03/03/20 Page 9 of 9



     b.      Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

     c.      Award Plaintiff reasonable attorney’s fees and expenses at (as of this date, ap-

     proximately $4,345.00);

     d.      Award Plaintiff court costs (currently, $400.00); and

     e.      Award any additional relief the Court deems just.



Date: March 3, 2020                                 Respectfully submitted,

                                                    /s/ Justin Zelikovitz
                                                    JUSTIN ZELIKOVITZ, #17567
                                                    DCW AGE L AW
                                                    519 H Street NW
                                                    Washington, DC 20001
                                                    Phone: (202) 803-6083
                                                    Fax: (202) 683-6102
                                                    justin@dcwagelaw.com

                                                    Counsel for Plaintiff




                                              9
